DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 4, 2020.
In view of the Amendments to the Claims filed March 4, 2020, the rejections of claims 1-16 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 4, 2019 have been maintained.
In view of the Amendments to the Claims filed March 4, 2020, the rejections of claims 1-16 under 35 U.S.C. 103 previously presented in the Office Action sent October 4, 2019 have been maintained.
Claims 1-34 are currently pending while claims 17-28 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 6 recite, “an ultra-thin polymer ceramic composite separator” which is limited by the definition “a layered structure that is less than approximately 20 microns thick and positioned adjacent to a lithium battery anode” (see [157] of the instant specification, as originally filed).
It is unclear as to the scope of structures of the claimed ultra-thin polymer ceramic composite separator encompassed by the phrase “is less than approximately 20 microns thick” and what structures of the claimed ultra-thin polymer ceramic composite separator are specifically excluded by the phrase “is less than approximately 20 microns thick” because it is unclear as to what limitations the relative term “approximately” definitely imparts onto the structure of the claimed ultra-thin polymer ceramic composite separator. Dependent claims are rejected for dependency. 
Claims 1 and 6 recite, “Li-ion conducting ceramic materials” which is limited by the definition “a substance that comprises a material such as, for example, silicon carbide, alumina, silicon carbide, zirconium oxide, and/or fused silica, calcium sulfate, luminescent optical ceramics, bio-ceramics, and/or plaster, etc. that is capable of transporting lithium ions between a battery anode and cathode” (see [123] of the instant specification, as originally filed).
The phrase "such as" and the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims are rejected for dependency.
Claim 15 recites, “ion conducting ceramic” which is limited by the definition “a substance that comprises a material such as, for example, silicon carbide, alumina, silicon carbide, zirconium oxide, and/or fused silica, calcium sulfate, luminescent optical ceramics, bio-ceramics, and/or plaster, etc. that is capable of transporting ions between a battery anode and cathode” (see [119] of the instant specification, as originally filed). 
The phrase "such as" and the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 16, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Study on lithium/air secondary batteries-Stability of NASICON-type lithium ion conductive glass-ceramics with water” Journal of Power Sources 189 (2009) pages 371-377) in view of Roumi (U.S. Pub. No. 2015/0171398 A1) and Cho et al. (U.S. Pub. No. 2017/0040607 A1).
With regard to claim 1, Hasegawa et al. discloses a system comprising:
an ultra-thin polymer ceramic composite separator (the claimed “ultra-thin polymer ceramic composite separator” is interpreted to be limited by the definition “a layered structure that is less than approximately 20 microns thick and positioned adjacent to a lithium battery anode”, see [157] of the instant specification as originally filed; see right column of page 375 disclosing Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell” in which the “LiPON/LATP” component corresponds to the claimed separator as it is a layered structure positioned adjacent to a lithium battery anode; Hasegawa et al. does not teach wherein the cited LiPON/LATP separator is less than approximately 20 microns thick; however, the thickness of the separator is a result effective variable and Roumi teaches the thickness of the separator directly affects the mechanical strength of the separator, see [0153]; thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited LiPON/LATP separator in the system of Hasegawa et al. 
a bi-layer (“bi-layer” is interpreted to be limited to the definition “a structure comprising two layers”, see [85] of the specification as originally filed; the cited LiPON/LATP ultra-thin polymer ceramic composite separator is cited to read on the claimed comprising a “bi-layer” because it comprises two layers, a layer of LiPON and a layer of LATP) of
Li-ion conducting ceramic materials (“Li-ion conducting ceramic materials” is interpreted to be limited by the definition “a substance that comprises a material such as, for example, silicon carbide, alumina, silicon carbide, zirconium oxide, and/or fused silica, calcium sulfate, luminescent optical ceramics, bio-ceramics, and/or plaster, etc. that is capable of transporting lithium ions between a battery anode and cathode”, see [123] of the instant specification as originally filed; see right column of page 375 disclosing “Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell” which is cited to read on the claimed “Li-ion conducting ceramic materials” because it includes a material capable of 
LiPON and LATP (see right column of page 375 disclosing “LiPON/LATP”), the bi-layer having 
a columnar grained microstructure (the claimed “columnar grained” is interpreted to be limited by the definition “having a structure that comprises crystals grown in a substantially regular manner when a vertical section is viewed”, see [89] of the instant specification as originally filed, and the claimed “microstructure” is interpreted to be limited by the definition “the structure of a prepared surface of material as revealed by a microscope above approximately 25 x magnification”, see [132] of the instant specification as originally filed; the term “substantially” is interpreted to be limited by the definition “to a great extent or degree”, see [150] of the instant specification as originally filed; Hasegawa et al. teaches the cited bi-layer including grained microstructures, or a structure that comprises crystals and grain boundaries, even when viewed by a microscope above approximately 25 x magnification, see Abstract and Fig. 3-4 and corresponding description; Hasegawa et al. does not appear to explicitly disclose wherein the grained microstructures have a structure that comprises crystals grown in a substantially, or to a great extent or degree, regular manner when a vertical section is viewed; however, Cho et al. discloses a lithium battery system, see [0006], and discloses orienting crystal grains by alignment of grain boundaries in the direction of ion transport allows for a decrease in electrical path and an improvement in electrical conductivity, see [0059] and Fig. 1; thus, at the time of 
With regard to claim 2, independent claim 1 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the columnar grained microstructures limits grain boundary resistance via alignment of boundaries in a direction of Li-ion transport (the cited columnar grained microstructures are cited to read on the claimed “limits grain boundary resistance via alignment of boundaries in a direction of Li-ion transport” because the cited columnar grained microstructures are structurally capable of limiting/restricting, grain boundary resistance/the impedance to electrical conductivity caused by crystalline borders in the cited columnar grained microstructure, via alignment/arranged in substantially a straight line, of boundaries in a direction of Li-ion transport/movement of lithium ions between a 
With regard to claim 3, independent claim 1 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the ultra-thin polymer ceramic composite separator is constructed for use in a battery (the cited ultra-thin polymer ceramic composite separator is cited to read on the claimed “is constructed for use in a battery” because it is structurally capable of being used in a battery, see Hasegawa et al. at Title and Abstract).
With regard to claims 4 and 5, independent claim 1 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the ultra-thin polymer ceramic composite separator has a thickness of less than 10 micrometers (as elaborated in the rejection if claim 1 above, it would have also been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited LiPON/LATP separator in the system of Hasegawa et al. and arrive at the claimed range for thickness through routine experimentation, see MPEP 2144.05; especially since it would have provided for an optimized mechanical strength).
With regard to claim 6, Hasegawa et al. discloses a system comprising:
a battery (see Abstract “Li/air secondary batteries” and see right column of page 375 disclosing Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell”) comprising
an ultra-thin polymer ceramic composite separator (the claimed “ultra-thin polymer ceramic composite separator” is interpreted to be limited by the definition “a layered structure that is less than approximately 20 microns thick and positioned adjacent to a lithium battery anode”, see [157] of the instant specification as originally filed; see right column of page 375 disclosing Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell” in which the “LiPON/LATP” component corresponds to the claimed separator as it is a layered structure positioned adjacent to a lithium battery anode; Hasegawa et al. does not teach wherein the cited LiPON/LATP separator is less than approximately 20 microns thick; however, the thickness of the separator is a result effective variable and Roumi teaches the thickness of the separator directly affects the mechanical strength of the separator, see [0153]; thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited LiPON/LATP separator in the system of Hasegawa et al. and arrive at the claimed range for thickness through routine experimentation, see MPEP 2144.05, especially since it would have provided for an optimized mechanical strength; the cited LiPON/LATP separator of Hasegawa et al., as optimized to arrive at the claimed range of thickness above, is cited to read on the claimed “ultra-thin polymer ceramic composite separator” because it is a layered structure that is less than approximately 20 microns thick and positioned adjacent 
a Li-ion conducting ceramic material (“Li-ion conducting ceramic material” is interpreted to be limited by the definition “a substance that comprises a material such as, for example, silicon carbide, alumina, silicon carbide, zirconium oxide, and/or fused silica, calcium sulfate, luminescent optical ceramics, bio-ceramics, and/or plaster, etc. that is capable of transporting lithium ions between a battery anode and cathode”, see [123] of the instant specification as originally filed; see right column of page 375 disclosing “Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell” which is cited to read on the claimed “Li-ion conducting ceramic material” because it includes a material capable of transporting lithium ions between a battery anode and cathode), the Li-ion conducting ceramic material having
a columnar grained microstructure (the claimed “columnar grained” is interpreted to be limited by the definition “having a structure that comprises crystals grown in a substantially regular manner when a vertical section is viewed”, see [89] of the instant specification as originally filed, and the claimed “microstructure” is interpreted to be limited by the definition “the structure of a prepared surface of material as revealed by a microscope above approximately 25 x magnification”, see [132] of the instant specification as originally filed; the term “substantially” is interpreted to be limited by the definition “to a great extent or degree”, see [150] of the instant specification as originally filed; Hasegawa et al. teaches the cited bi-layer including grained microstructures, or a structure that [0006], and discloses orienting crystal grains by alignment of grain boundaries in the direction of ion transport allows for a decrease in electrical path and an improvement in electrical conductivity, see [0059] and Fig. 1; thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the crystal structure of the cited bi-layer of Hasegawa et al. by orienting the crystal grains by alignment of grain boundaries in the direction of ion transport as suggested by Cho et al. because it would have led to a decrease in electrical path and an improvement in electrical conductivity; the cited bi-layer of Hasegawa et al., as modified by Cho et al., is cited to read on the claimed “columnar grained microstructure” because it has a structure that comprises crystals grown in a substantially, or to a great extend or degree, regular manner when a vertical section is viewed, even when viewed by a microscope above approximately 25 x magnification, see for example Fig. 1 of Cho et al. suggesting crystals viewed in a vertical section in a regular manner all in vertical alignment).
With regard to claim 7, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the ultra-thin polymer ceramic composite separator comprises a single or bi-layer combination of LiPON, LATP (“bi-layer” is interpreted to be limited to the definition “a structure comprising two layers”, see [85] of the specification as originally filed; the cited LiPON/LATP ultra-thin polymer ceramic composite separator is cited to read on the claimed comprising a “bi-layer combination of LiPON, LATP” because it comprises two layers, a layer of LiPON and a layer of LATP).
With regard to claim 8, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the ultra-thin polymer ceramic composite separator comprises a single or bi-layer combination of a glass (“single” is interpreted to be limited by the definition “substantially one”, see [149] of the specification as originally filed; the cited ultra-thin polymer ceramic composite separator is cited to read on the claimed “single layer” of a glass because it includes substantially one layer of glass, see Title teaching “glass”).
With regard to claim 9, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the battery is a lithium ion battery (the cited battery is cited to read on the claimed “is a lithium ion battery” because it is a battery structurally capable of transporting lithium ions).
With regard to claim 11, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the battery is a lithium air battery (see Title and Abstract).
With regard to claim 12, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the battery is a solid state battery (the cited battery is cited to read on the claimed “is a solid state battery” as it is described on the left column of page 376 of Hasegawa et al. as including “LATP solid electrolyte”).
With regard to claim 13, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the ultra-thin polymer ceramic composite separator has a thickness of less than 20 micrometers (as elaborated in the rejection if claim 6 above, it would have also been obvious to a person having ordinary skill in the art to have optimized the thickness of the cited LiPON/LATP separator in the system of Hasegawa et al. and arrive at the claimed range for thickness through routine experimentation, see MPEP 2144.05; especially since it would have provided for an optimized mechanical strength).
With regard to claim 16, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
the columnar grained microstructures limits grain boundary resistance via alignment of boundaries in a direction of Li-ion transport (the cited columnar grained microstructures are cited to read on the claimed “limits grain boundary resistance via alignment of boundaries in a direction of Li-ion transport” because the cited columnar grained microstructures are structurally capable of limiting/restricting, grain boundary resistance/the impedance to electrical conductivity caused by crystalline borders in the cited columnar grained microstructure, via alignment/arranged in substantially a straight line, of boundaries in a direction of Li-ion transport/movement of lithium ions between a battery anode and cathode, see for example Fig. 1 of Cho et al. suggesting alignment of the grain boundaries in a straight vertical line direction which, in the system of Hasegawa et al. as explained in the rejection of claim 1 above, would be in the direction of Li-ion transport).
With regard to claim 29, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
ultra-thin polymer ceramic composite separator is located between an anode of the battery and an electrolyte of the battery (recall right column of page 375 disclosing Li-Al/LiPON/LATP/aqueous 1M LiCl/Pt cell” in which the “LiPON/LATP”, the cited ultra-thin polymer ceramic composite separator, is located between an anode of the battery and an electrolyte of the battery).
With regard to claim 34, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al., as modified by Roumi and Cho et al. above, discloses wherein
ultra-thin polymer ceramic composite separator comprises materials having a NASICON structure (see Title; see Experimental section, page 5129).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Study on lithium/air secondary batteries-Stability of NASICON-type lithium ion conductive glass-ceramics with water” Journal of Power Sources 189 (2009) pages 371-377) in view of Roumi (U.S. Pub. No. 2015/0171398 A1) and Cho et al. (U.S. Pub. No. 2017/0040607 A1), as applied to claims 1-9, 11-13, 16, 29, and 34 above, and in further view of Xing (U.S. Pub. No. 2016/0365579 A1).
With regard to claim 10, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above.
Hasegawa et al. teaches a separator including a LiPON ion conductor but does not teach the claimed battery as a lithium sulfur battery.
However, Xing teaches a battery system (see Title) and teaches separators can conventionally include materials or mixtures of materials such as LiPON (see [0089]), similar to that of Hasegawa et al., or a sulfide with a lithium super ionic conductor (see [0089]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have included the sulfide with lithium super ionic conductor material suggested by Xing in the cited separator of Hasegawa et al., as modified by Roumi and Cho et al. above, because the selection of a known material based on its . 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Study on lithium/air secondary batteries-Stability of NASICON-type lithium ion conductive glass-ceramics with water” Journal of Power Sources 189 (2009) pages 371-377) in view of Roumi (U.S. Pub. No. 2015/0171398 A1) and Cho et al. (U.S. Pub. No. 2017/0040607 A1), as applied to claims 1-9, 11-13, 16, 29, and 34 above, and in further view of Roth et al. (U.S. Pub. No. 2013/0130092 A1).
With regard to claims 14 and 15, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above. Hasegawa et al. discloses the ultra-thin polymer ceramic composite separator comprises an ion-conducting ceramic (see Title and Abstract).
Hasegawa et al., as modified by Roumi and Cho et al. above, does not disclose wherein the ultra-thin polymer ceramic composite separator comprises a non-Li ion conducting polymer such as a cyclo-olefin.
However, Roth et al. discloses a separator for a Li battery (see for example [0004]). Roth et al. teaches adding cyclo-olefin copolymers to the separator to tailor heat stability water absorption (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the ultra-thin polymer ceramic composite .
Claim 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Study on lithium/air secondary batteries-Stability of NASICON-type lithium ion conductive glass-ceramics with water” Journal of Power Sources 189 (2009) pages 371-377) in view of Roumi (U.S. Pub. No. 2015/0171398 A1) and Cho et al. (U.S. Pub. No. 2017/0040607 A1), as applied to claims 1-9, 11-13, 16, 29, and 34 above, and in further view of Lohmann et al. (U.S. Pub. No. 2015/0064534 A1).
With regard to claim 30, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above.
Hasegawa et al., as modified above, does not disclose wherein the ultra-thin polymer ceramic composite separator comprises garnets.
However, Lohmann et al. discloses a system (see Title) and teaches separators for batteries can include multiple components such as LiPON, like that of Hasegawa et al., and Li-conducting garnet (see [0047]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the separator of Hasegawa et al., as modified above, to include the garnet material suggested by Lohmann et al. because the selection of a known material based on its suitability for its intended use, in the instant case a material for a separator, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 32, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above.
Hasegawa et al., as modified above, does not disclose wherein the ultra-thin polymer ceramic composite separator comprises lithium sulfides.
However, Lohmann et al. discloses a system (see Title) and teaches separators for batteries can include multiple components such as LiPON, like that of Hasegawa et al., and lithium sulfides (see [0047]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the separator of Hasegawa et al., as modified above, to include the lithium sulfide materials suggested by Lohmann et al. because the selection of a known material based on its suitability for its intended use, in the instant case a material for a separator, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 33, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above.
Hasegawa et al., as modified above, does not disclose wherein the ultra-thin polymer ceramic composite separator comprises sulfides having a thio-LISICON structure.
However, Lohmann et al. discloses a system (see Title) and teaches separators for batteries can include multiple components such as LiPON, like that of Hasegawa et al., and sulfides having a thio-LISICON structure (see [0047]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the separator of Hasegawa et al., as modified .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (“Study on lithium/air secondary batteries-Stability of NASICON-type lithium ion conductive glass-ceramics with water” Journal of Power Sources 189 (2009) pages 371-377) in view of Roumi (U.S. Pub. No. 2015/0171398 A1) and Cho et al. (U.S. Pub. No. 2017/0040607 A1), as applied to claims 1-9, 11-13, 16, 29, and 34 above, and in further view of Lohmann et al. (U.S. Pub. No. 2015/0064534 A1) and Xie et al. (“NASICON-type Li1+2xZr2-zCa(PO4)3 with high ionic conductivity at room temperature” RSC Adv., 2011, 1, 1728-1731).
With regard to claim 31, independent claim 6 is obvious over Hasegawa et al. in view of Roumi and Cho et al. under 35 U.S.C. 103 as discussed above.
Hasegawa et al., as modified above, does not disclose wherein the ultra-thin polymer ceramic composite comprises Li1+2xZr2-zCa(PO4)3.
However, Lohmann et al. discloses a system (see Title) and teaches separators for batteries can include multiple components such as LiPON, like that of Hasegawa et al. (see [0047]).
Xie et al. teaches a system (see Introduction, page 1728 teaching all solid state battery) and teaches NASICON-type materials can include Li1+2xZr2-xCax(PO4)3 (see Title which is cited to read on the claimed Li1+2xZr2-zCa(PO4)3). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the separator of Hasegawa et al., as modified 1+2xZr2-xCax(PO4)3 suggested by Xie et al. because the selection of a known material based on its suitability for its intended use, in the instant case a material for a separator, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed March 4, 2020 have been fully considered but they are not persuasive.
Applicant argues in the response that there is no evidence presented that any of the claims when read in light of the specification does not reasonable apprise those skilled in the art of the use and scope of the invention. However, this argument is not persuasive and factually inaccurate. Explicit in the rejections of the claims points to how the indefinite terms are read, specifically in light of the instant specification which provides limiting definitions, and how the phrases remain unclear. 
Applicant argues in the response that Roumi cannot be used to teach the thickness of a separator as a result effective variable, cited to directly affect mechanical strength of the separator, because Roumi does not teach the same type of separator. However, this argument is not persuasive and the relationship between thickness and mechanical strength, recognized by Roumi, is not exclusively limited to the separator material of Roumi. 
Applicant argues in the response that since Cho does not teach the same claimed separator being next to an anode, Cho cannot be used to teach orienting crystal grains by alignment of grain boundaries in the direction of ion transport allows for a decrease in . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 7, 2021